

 
 
 
 
Exhibit 10.11



 
WARRINGTON FUND L.P.
522 Fifth Avenue
14th Floor
New York, New York 10036
 
CERES MANAGED FUTURES LLC
522 Fifth Avenue
14th Floor
New York, New York 10036
 
January 6, 2011
 
Robert W. Baird & Co. Incorporated
777 E. Wisconsin Avenue
Milwaukee, WI 53202
Attention: Dayna M. Kleinman


Re:           Appointment as Placement Agent
 
Ladies and Gentlemen:
 
Warrington Fund L.P., a limited partnership organized under the laws of the
State of New York (the “Fund”), Ceres Managed Futures LLC, a limited liability
company organized under the laws of Delaware, the Fund’s general partner (the
“General Partner”), and Citigroup Global Markets Inc., a New York corporation
and commodity broker for the Fund (“CGM”) hereby agree with Robert W. Baird &
Co. Incorporated (the “Placement Agent”) as follows:
 
1.  
Fund Offering.

 
The Fund issues and sells its limited partnership interests (“Units”) pursuant
to the Fund’s Private Placement Offering Memorandum and Disclosure Document as
amended or supplemented from time to time, as filed with the National Futures
Association (the “Disclosure Document” and the “NFA,” respectively), and has
appointed and/or expects to appoint other agents as placement and selling agents
in connection with the sale of Units.
 
2.  
Definitions.

 
All capitalized terms used in this agreement (“Agreement”) that are not
separately defined herein shall have the respective meaning set forth in the
Disclosure Document.  For purposes of this Agreement, although materiality shall
be defined by reference to applicable law, the parties acknowledge that market
movements are inherent in investment activities and therefore generally will not
be deemed material factors requiring supplements, updates or amendments to the
Disclosure Document or other Approved Offering Material (as defined
below).  Notwithstanding the preceding sentence, the Fund and the General
Partner acknowledge and agree that it is their sole responsibility (and not
CGM’s or the Placement Agent’s responsibility) to determine when such market
movements may be material to an investor in the Units such that a supplement,
update or amendment to the Disclosure Document or other Approved Offering
Material is required to be prepared and distributed to investors who are
Placement Agent Customers (as defined below).
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Placement of Units.

 
(a)  
Subject to the terms and conditions set forth herein, the Fund hereby appoints
the Placement Agent as the Fund’s non-exclusive placement agent in connection
with the placement of Units.  Subject to the performance in all material
respects by each of the Fund and the General Partner of their respective
obligations hereunder, and to the completeness and accuracy in all material
respects of all of the representations and warranties of each of the Fund, the
General Partner and CGM contained herein, the Placement Agent hereby accepts
such agency and agrees on the terms and conditions herein set forth to find
qualified subscribers for Units (“Placement Agent Customers”) and to assist the
Fund in obtaining payment for Units from Placement Agent Customers.

 
(b)  
The offers and sales of Units are to be effected pursuant to the exemption from
registration in Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D promulgated under that Act.  The
Placement Agent, the Fund and the General Partner have established the following
procedures in connection with the offer and sale of Units and agree that no
party hereto will make offers or sales under this Agreement of any Units except
in compliance with such procedures:

 
(i)  
Offers of Units will be made only in compliance with Section 4(2) of the
Securities Act and Regulation D under that Act and only to investors that the
Placement Agent reasonably believes qualify as “accredited investors” as defined
in Rule 501(a) under that Act, and that meet the suitability requirements set
forth in the Disclosure Document (“Eligible Investors”).

 
(ii)  
No sale of Units to any single investor will be for less than the minimum
denominations as specified in the Disclosure Document, unless such requirement
is waived in advance by the General Partner (acting in its capacity as the
Fund’s designated administrator) in its sole discretion.

 
(iii)  
No offer or sale of any Units shall be made in any state or jurisdiction, or to
any prospective investor located in any state or jurisdiction, where such Units
have not been registered or qualified for offer and sale under applicable state
securities laws (unless such Units are “covered securities” within the meaning
of the Securities Act, or otherwise exempt from the registration or
qualification requirements of such laws, and any and all required filings,
including notice filings, have been made to perfect such exemptions or
preemptions).  The Placement Agent shall not offer or sell Units in any
jurisdiction without the General Partner’s prior written consent.

 
(iv)  
No transfers of Units will be effected other than in accordance with Section
11(b) of the Fund’s Limited Partnership Agreement, as amended.

 
(v)  
Without the prior written consent of the General Partner, the Placement Agent
shall sell no more than 100,000 Units.

 
(c)  
For purposes of the offering of Units, the Fund has furnished to the Placement
Agent the Disclosure Document and subscription documentation to be furnished to
prospective investors.  The Placement Agent is authorized to furnish to
prospective investors only such information concerning the Fund and the offering
as may be contained in the Disclosure Document or any written supplements
thereto, or any sales material, advertising or alternative subscription
documentation approved in writing by the General Partner, if any, for use in
connection with the offering or sale of Units (all such materials, together with
the Disclosure Document, being referred to herein as the “Approved Offering
Material”).  Modifications of such Approved Offering Material generally will not
be approved as contemplated by the previous sentence except in the case of
modifications solely for the purpose of reflecting formatting or cosmetic
changes or including appropriate references to the Placement Agent by name,
address, insignia or similarly factual identifying characteristics.  The
Placement Agent will maintain a written record of each prospective investor to
which or to whom it furnishes Approved Offering Materials and agrees to provide
such records to the General Partner within a reasonable time upon request.

 
 
2
 

--------------------------------------------------------------------------------

 
 
4.  
Subscription Procedures.

 
(a)  
The Fund will, from time to time, in the sole discretion of the General Partner,
offer Units to investors for purchase (“Offerings”).  The Fund expects that
Offerings will occur continuously and that subscriptions for Units will be
accepted as of the first day of the month provided that the General Partner has
received a signed subscription agreement at least eight (8) days before the end
of the prior month, and the subscription amount must be submitted at least six
(6) days before the end of the prior month.

 
(b)  
All subscriptions for Units and payments by subscribers of subscription amounts
for Units shall be made pursuant to the terms and conditions set forth in the
Disclosure Document and the subscription documentation.  Subscriptions for Units
from Placement Agent Customers shall be subject to processing by the Placement
Agent and the Fund, as described in Section 5 below.  The Fund also shall retain
an escrow agent as necessary.

 
(c)  
All payments received by the Placement Agent hereunder for subscriptions in the
name and on behalf of the Fund shall be handled by the Placement Agent in
accordance with the terms of the subscription documentation.

 
5.  
Processing of Subscriptions and Redemptions; Operational Procedures.

 
(a)  
The Placement Agent shall review each subscription document from any Placement
Agent Customer to confirm that it has been completed in accordance with the
instructions thereto and that each has been completed by or on behalf of an
Eligible Investor and shall promptly forward completed subscription documents,
and any other information required to determine a prospective investor’s
eligibility, to the Fund in care of the General Partner (or any successor entity
designated by the Fund or the General Partner to serve in that capacity), which
shall promptly communicate (generally within five business days) the Fund’s
acceptance or rejection of such documents to the Placement Agent.  Prior to
forwarding a Subscription Agreement, the Placement Agent will ensure that the
subscriber for Units has a legitimate source of funds, that there is no reason
to suspect such subscriber of money laundering activities, that the contemplated
investment in the Fund by the Placement Agent Customer is suitable to that
customer’s specific circumstances, and that in forwarding the Subscription
Agreement the Placement Agent is compliant with the programs described in both
Sections 9(k) and 9(l).  The General Partner reserves the right to reject any
subscription for Units in the Fund for any reason or no reason.  The Placement
Agent has no authority to accept subscriptions for Units and shall be solely
responsible for matters relating to the qualification as an Eligible Investor of
any Placement Agent Customer, for evaluating the suitability of an investment in
the Fund for any Placement Agent Customer and for satisfaction of
anti-money-laundering obligations relating to any Placement Agent Customer, each
as contemplated by the preceding sentences of this Section 5(a).

 
 
3
 

--------------------------------------------------------------------------------

 
 
(b)  
The General Partner will be responsible for, among other things, accurate
primary record keeping, capital accounting, tax reporting, tax withholding and
monthly reconciliation of accounts and net asset values with the Placement
Agent.  The General Partner also will be responsible for, among other things,
all reporting to regulators and to the Fund’s limited partners (“Limited
Partners”), which shall include, among other things, a monthly unaudited report
and audited annual reports to Limited Partners (including those that are
Placement Agent Customers), each prepared and distributed in accordance with the
rules of the Commodity Futures Trading Commission (the “CFTC”).  The net asset
value per Unit in the monthly report shall be transmitted to the Placement Agent
for purposes of allowing the Placement Agent to transmit the same to Placement
Agent Customers promptly following the tenth business day after each calendar
month end.

 
(c)  
The Placement Agent shall submit to the General Partner at least ten (10) days
prior to a redemption date a list that includes the name of each Placement Agent
Customer who has requested a redemption as of such date and the number of Units
each wishes to redeem.

 
(d)  
The Placement Agent shall ensure that each Placement Agent Customer,
simultaneous with completion of the subscription documents:

 
(i) either (A) delivers to the Placement Agent a check made out to the Fund in
the amount of the subscription, which Placement Agent shall submit to the
General Partner along with the subscription documents; or (B) completes a letter
in the form attached as Exhibit II of the subscription document for the Fund,
authorizing Placement Agent to wire funds in the subscription amount for
investment in the Fund to an account specified by the General Partner; and
 
(ii) designates in the subscription documents sufficient information for the
Fund and the General Partner to transfer and for the Placement Agent to receive
proceeds from Redemptions.  The General Partner will cause redemption proceeds
to be wired to the appropriate Placement Agent Customers.
 
(e)  
The General Partner, on behalf of the Fund, may suspend or terminate the
offering of Units at any time as to specific investors, as to specific
jurisdictions or otherwise.  Upon notice to the Placement Agent of the terms of
such suspension or termination, the Placement Agent shall suspend solicitation
of subscriptions for Units in accordance with such terms until the Fund notifies
the Placement Agent that such solicitation may be resumed.

 
6.  
Representations and Warranties of the Fund.

 
The Fund represents and warrants to the Placement Agent that:
 
(a)  
The Fund has been duly formed under the laws of the State of New York and has
full limited partnership power and authority to effect the offering of its Units
and conduct its business as described in the Disclosure Document.  All necessary
filings, consents and other actions necessary to qualify the offering of Units
with the Securities Act, and blue sky offices in each applicable U.S. state and
to conduct the business of the Fund as described in the Disclosure Document have
been, or will timely be, made or taken.

 
(b)  
Units to be or which may be issued by the Fund have been duly authorized for
issuance and sale, and a disclosure document shall be effective at the time such
Units are issued and delivered by the Fund conforming in all material respects
to all statements relating thereto contained in the Disclosure Document.

 
(c)  
The issue and sale of Units and the execution, delivery and performance of the
Fund’s obligations under the Disclosure Document will not result in the
violation of any applicable law.

 
 
4
 

--------------------------------------------------------------------------------

 
 
(d)  
The Fund will apply the proceeds from the sale of Units for the purposes set
forth in the Disclosure Document.

 
(e)  
The Disclosure Document will not contain an untrue statement of any material
fact or omit to state any material fact necessary in order to make statements
therein in the light of the circumstances under which they were made, not
misleading.

 
(f)  
The Fund shall not offer Units under any of the provisions of this Agreement and
no subscriptions for Units shall be accepted by the Fund unless a current
disclosure document is on file with the NFA.

 
(g)  
This Agreement has been duly authorized, executed and delivered by the Fund and,
assuming the General Partner’s and the Placement Agent’s execution hereof, will
constitute a valid and binding agreement of the Fund.

 
(h)  
All Approved Offering Material to be given to any potential investor in
connection with the offering or sale of Units will be, as of the date of each
sale of Units in respect of which it is used, true, complete and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements contained therein not misleading.  The Fund agrees
to advise the Placement Agent promptly of the occurrence of any event or other
change which, in the opinion of counsel to the Fund, results in the Approved
Offering Material containing an untrue statement of a material fact or omitting
to state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading.  (With regard to sales material,
advertising or subscription documentation prepared by the Placement Agent and
approved in writing by the Fund, such representation and warranty extends only
to statements regarding the Fund, the General Partner, or other matters relating
to the business of each of these and as to which any of them reasonably has, or
should have, knowledge.)  The Fund recognizes and confirms that the Placement
Agent (i) will be using and relying primarily on the information in the Approved
Offering Material in performing the services contemplated hereunder without
having independently verified the same, (ii) does not assume responsibility for
the accuracy or completeness of such information or of the Approved Offering
Material and (iii) will not make any appraisal of any assets of the Fund.

 
7.  
Covenants of the Fund and the General Partner.

 
The Fund covenants and agrees with the Placement Agent as follows:
 
(a)  
The Placement Agent and the Placement Agent’s counsel shall be furnished with
such documents and opinions as the Placement Agent and they may reasonably
require, from time to time, for the purpose of enabling the Placement Agent or
them to pass upon the issuance and sale of Units as herein contemplated and
related proceedings, or in order to evidence the accuracy of any of the
representations and warranties, or the fulfillment of any of the conditions
herein contained; and all proceedings taken by the Fund and in connection with
the issuance and sale of Units as herein contemplated shall be satisfactory in
form and substance to the Placement Agent and the Placement Agent’s counsel.

 
(b)  
If, at any time after the commencement of an offering of Units and prior to its
termination, an event occurs which in the opinion of counsel to the Fund
materially affects the Fund and which should be set forth in an amendment or
supplement to the Disclosure Document in order to make the statements therein
not misleading in light of the circumstances under which they are made, the
General Partner will notify the Placement Agent as promptly as practicable of
the occurrence of such event and promptly prepare and furnish to the Placement
Agent copies of an amendment or supplement to the Disclosure Document, in such
reasonable quantities as the Placement Agent may request in order that the
Disclosure Document will not contain any untrue statement of any material fact
or omit to state a material fact which in the opinion of such counsel is
necessary to make the statements therein not misleading in light of the
circumstances under which they are made.

 
 
5
 

--------------------------------------------------------------------------------

 

 
(c)  
The General Partner shall disclose to each Placement Agent Customer all
disclosure required under applicable laws including a summary of the terms of
this Agreement, and any fee arrangements with the Placement Agent with respect
to the Fund, and other services to be provided by the Placement Agent pursuant
to any other agreements, if any, with respect to the Fund.



8.  
Representations and Warranties of the General Partner and CGM.



(a)  
The General Partner represents and warrants that it has been duly formed and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware with all requisite power and authority, all necessary
authorizations, approvals, orders, licenses, certificates and permits of and
from all governmental regulating officials and bodies, and all necessary rights,
licenses and permits from other parties, to conduct its business.

 
This Agreement has been duly authorized, executed and delivered by the General
Partner and, assuming the Fund’s, CGM’s and the Placement Agent’s execution
hereof, will constitute a valid and binding agreement of the General Partner.


(b)  
CGM represents and warrants that it has been duly formed and is validly existing
as a corporation in good standing under the laws of the State of New York with
all requisite power and authority, all necessary authorizations, approvals,
orders, licenses, filings, registrations, certificates and permits of and from
all governmental regulating officials and bodies, and all necessary rights,
licenses and permits from other parties, to conduct its business.



This Agreement has been duly authorized, executed and delivered by CGM and,
assuming the Fund’s, the General Partner’s and the Placement Agent’s execution
hereof, will constitute a valid and binding agreement of the CGM.


9.  
Representations and Warranties of the Placement Agent.



The Placement Agent represents and warrants that:


(a)  
The Placement Agent has been duly formed and is validly existing as a
corporation in good standing under the laws of the State of Wisconsin with all
requisite power and authority, all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from all governmental regulating
officials and bodies, and all necessary rights, licenses and permits from other
parties, to conduct its business.

 
(b)  
This Agreement has been duly authorized, executed and delivered by the Placement
Agent and, assuming the Fund’s, CGM’s and the General Partner’s execution
hereof, will constitute a valid and binding agreement of the Placement Agent.

 
 
6
 

--------------------------------------------------------------------------------

 
 
(c)  
The Placement Agent has and will maintain, with respect to both itself and any
of its employees who solicit prospective Placement Agent Customers, all licenses
and registrations necessary under applicable law and regulations (including the
rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”) and the
CFTC) to provide the services required to be provided by the Placement Agent
hereunder and/or its employees, or determine that such employees are exempt from
such registration and membership.  The Placement Agent is registered with (i)
the Securities and Exchange Commission as a broker-dealer and is admitted to
membership in FINRA and (ii) the CFTC as an introducing broker and is a member
of the NFA in that capacity.  The Placement Agent’s authority under its FINRA
membership contemplates that the Placement Agent may act as placement agent for
securities in the manner contemplated by this Agreement.

 
(d)  
The Placement Agent will not offer or sell the Units by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D, and will not solicit any offer to buy or offer to sell Units in
any manner which would be inconsistent with applicable laws and regulations or
with the procedures for solicitation contemplated by the Disclosure
Document.  The Placement Agent has not and will not solicit any offer to buy or
sell Units in any jurisdiction in which it and its personnel are not duly
licensed to do so.  Additionally, the Placement Agent will appropriately
disclose to each subscriber of Units that is a Placement Agent Customer the
compensation the Placement Agent will receive for its services in selling Units
and will provide the General Partner with the Placement Agent Customer’s
acknowledgment of such disclosure.

 
(e)  
The Placement Agent shall not offer Units under any of the provisions of this
Agreement and no subscriptions for Units shall be accepted unless it has
received prior confirmation from the General Partner or the Fund that a current
disclosure document is on file with the NFA.

 
(f)  
The Placement Agent will furnish each subscriber of Units that is a Placement
Agent Customer a copy of the Disclosure Document and the subscription
documentation, the additional subscription documentation (in the case of an
existing Limited Partner that is a Placement Agent Customer), and any other such
additional information as the Fund or the General Partner sees fit or as may be
reasonably requested by the General Partner or required by applicable law or
regulation, prior to such person’s admission as a Limited Partner of the Fund;
provided that the General Partner or the Fund shall provide such documentation
to the Placement Agent in sufficient quantities as the Placement Agent shall
reasonably request.  In the case of an additional investment by a Placement
Agent Customer, prior to the acceptance of an additional subscription, the
Placement Agent will furnish each Placement Agent Customer with a current copy
of the Disclosure Document and the subscription documentation, and any other
such additional information as the Fund or the General Partner sees fit or as
may be reasonably requested by the General Partner or required by applicable law
or regulation.

 
(g)  
The Placement Agent will not sell Units to any potential investor that does not
qualify as an accredited investor under Rule 501 of Regulation D under the
Securities Act.

 
(h)  
The Placement Agent will not sell Units to any person unless, immediately before
making such sales, the Placement Agent reasonably believes such person (i) would
be able to represent that such person is acquiring the Units for such person’s
own account as principal for investment and not with a view to resale or
distribution and (ii) meets such other suitability standards as are specified in
the Disclosure Document and any other conditions contained in the accompanying
subscription materials.  With respect to state blue sky requirements, the
Placement Agent agrees to cooperate with the General Partner as reasonably
necessary for the General Partner to effectuate any required or advisable
filings.  Additionally, the Placement Agent shall be responsible for issues
relating to the licensing of its representatives and agents in such
jurisdictions.

 
 
7
 

--------------------------------------------------------------------------------

 
 
(i)  
The Placement Agent has adopted suitability and other compliance policies and
procedures with respect to offerings to investors subject to minimum eligibility
qualifications, and will do all that is reasonable in the industry to ensure
that such policies and procedures remain current with all applicable regulatory
requirements and are enforced during the term of this Agreement.  The Placement
Agent has read and is aware of NASD IM-2310-3 relating to a FINRA member’s
suitability obligations to institutional (and sophisticated) customers.

 
(j)  
The Placement Agent will not externally publish or furnish any offering
literature, advertising or marketing or other materials that contain any
reference to the Fund or the General Partner without the prior written consent
of the General Partner contemplated by Section 3(c) hereof.  No employee of the
Placement Agent or other person acting on behalf of the Placement Agent is
authorized to make any representation (oral or otherwise) concerning the Fund,
the Units or CGM except those contained in the Disclosure Document and other
Approved Offering Material.

 
(k)  
For each Placement Agent Customer, Placement Agent shall submit an executed copy
of the completed subscription agreement, signed by a person authorized to bind
the Placement Agent, which was used by the Placement Agent to verify the
Placement Agent Customer’s qualifications as an Eligible Investor.

 
(l)  
The Placement Agent has adopted policies and procedures reasonably designed to
detect and prevent money laundering activities in compliance with applicable
laws and regulations and regulatory interpretations (including the USA Patriot
Act).  The Placement Agent undertakes that it shall: (a) conduct its operations
in accordance with applicable laws, regulations and regulatory interpretations,
including all relevant sections of the USA Patriot Act; (b) provide access to
its books, records and operations relating to its anti-money laundering
compliance by appropriate regulatory authorities, and if appropriate under the
circumstances (subject to applicable law), by the General Partner and the Fund;
(c) look through any nominees or intermediaries to the ultimate beneficial owner
of Units, as required by law; (d) upon the request of a regulatory authority,
provide copies of records of investor due diligence performed with respect to
Placement Agent Customers and potential investors in the Fund; (e) certify in
writing at least annually, upon written request, that it has implemented an
anti-money laundering program in accordance with applicable rules and
regulations of a federal functional regulator, as that term is defined for
purposes of 31 CFR §103.122, and that it is in compliance with all applicable
anti-money-laundering laws, rules, regulations and regulatory interpretations,
including Section 326 of the USA Patriot Act, with respect to the services
provided under this Agreement, and that it has performed the required customer
identification verification process consistent with the Fund’s Customer
Identification Program (a copy of which has been provided to the Placement Agent
by the General Partner); and (f) adopt processes, procedures and systems
reasonably designed to ensure compliance with economic sanctions programs
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, including prohibitions set forth in the list of specially designated
nationals and blocked persons (commonly known as the “SDN List”).  For the
avoidance of doubt, the Placement Agent agrees that it shall be responsible for
screening each Placement Agent Customer pursuant to applicable anti-money
laundering requirements and that the delivery of a subscription agreement to the
General Partner shall serve as the Placement Agent’s representation that it has
complied with this obligation.

 
 
8
 

--------------------------------------------------------------------------------

 
 
(m)  
As required by applicable provisions of the Gramm-Leach-Bliley Act, any other
applicable laws or regulations, and at all times in accordance with the Fund’s
privacy policy described in its Disclosure Document, the Placement Agent, the
General Partner and the Fund each respectively agree to provide appropriate
protections for personal financial information and other “nonpublic personal
information,” within the meaning of CFTC Regulation 160.3, of persons invested
in the Fund.

 
(n)  
The Placement Agent will (a) maintain all records required by law to be kept by
it relating to transactions in Units of the Fund by or on behalf of Placement
Agent Customers and compensation received by the Placement Agent in respect
thereto, (b) upon request by the General Partner in connection with a
governmental, court or administrative proceeding, investigation or request,
promptly make such records available to such requesting party, and (c) promptly
notify the General Partner if the Placement Agent experiences any difficulty in
maintaining the records described in the foregoing clause in an accurate and
complete manner.

 
10.  
Compensation of Placement Agent.

 
Other than as set forth below, the Placement Agent will receive no fee, payment
or other remuneration from the Fund or the General Partner for its services
under this Agreement.
 
(a)  
In consideration for the services to be provided by the Placement Agent
described herein, the General Partner shall direct CGM, in writing (including by
e-mail or facsimile copy) to pay to the Placement Agent, monthly in arrears, a
portion of the brokerage fees (the “Brokerage Fee”) earned by CGM from the Fund
attributable to the Units beneficially owned by Placement Agent Customers as of
each applicable month.  Such compensation shall be paid for as long as each
Placement Agent Customer holds Units and remains a customer of the Placement
Agent.  The Placement Agent shall immediately notify the General Partner if any
Placement Agent Customer ceases to be a customer of the Placement Agent.

 
  (b)  (i)   CGM shall pay the Placement Agent an ongoing fee calculated by the
General Partner  in accordance with subparagraph (ii) of this Section 10(b) (the
“Ongoing Fee”), which payment shall commence immediately.
 
 
(ii)
The monthly Ongoing Fee shall equal the lesser of: (A) one-twelfth of 3.00% of
the Fund’s net assets attributable to the Units held by Placement Agent
Customers (computed monthly by the General Partner by multiplying the Fund’s net
assets attributable to the Units held by Placement Agent Customers as of the
last business day of each month by 3.00%, and dividing the result thereof by
12); or (B) one-twelfth of 80.00% of the Brokerage Fee attributable to the Units
held by Placement Agent Customers.

 
(c)  
The Placement Agent may pass such compensation or a portion thereof on to its
associated persons who are registered as such with the CFTC and NFA and have
passed the Series 3 or 31 Commodity Futures Examination or have been
“grandfathered” as an associated person qualified to do commodity brokerage, or
have a valid exemption from such registrations.

 
(d)  
As of the date of this Agreement the Brokerage Fee is 3.75% per annum.  The
General Partner shall notify the Placement Agent within a reasonable time in the
event the Brokerage Fee rate is reduced.

 
 
9
 

--------------------------------------------------------------------------------

 

 
11.  
Indemnification and Contribution.



The parties agree to indemnify each other as follows:


(a)  
Each of the Fund and the General Partner agrees to indemnify and hold harmless
the Placement Agent and each person, if any, who controls the Placement Agent
within the meaning of Section 15 of the Securities Act, against any and all
losses, liabilities, claims, damages and expenses whatsoever (including, but not
limited to, attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which the Placement Agent or
they may become subject in any jurisdiction, insofar as such losses,
liabilities, claims, damages or expense (or actions in respect thereof) arise
out of or are based upon (i) any breach by the Fund or the General Partner of
any obligation, representation, warranty or covenant under this Agreement or
(ii) any act or omission of the Fund or the General Partner including, but not
limited to, any untrue statement or alleged untrue statement of a material fact
contained in the Disclosure Document or the subscription documentation or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that each of the Fund and the General Partner will not be liable in any
such case to the extent, but only to the extent, that any such loss, liability,
claim, damage or expense arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the Fund
or the General Partner by the Placement Agent or through the Placement Agent
expressly for the use therein; and further provided that this indemnity shall
not protect the Placement Agent or any other person who may otherwise be
entitled to indemnity hereunder from or against any liability to which the
Placement Agent or they would be subject by reason of the Placement Agent’s own
or their own willful misfeasance, bad faith, negligence or reckless disregard of
the Placement Agent’s or their duties hereunder.  This indemnity will be in
addition to any liability which the Fund or the General Partner may otherwise
have incurred under this Agreement.

 
(b)  
The Placement Agent agrees to indemnify and hold harmless each of the Fund, the
General Partner and CGM and each person who controls the Fund, the General
Partner and CGM within the meaning of Section 15 of the Securities Act, against
any losses, liabilities, claims, damages and expenses whatsoever (including, but
not limited to, attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which the Fund, the General
Partner and CGM or they may become subject in any jurisdiction, insofar as such
losses, liabilities, claims, damages or expenses (or actions in respect thereof)
arise out of or are based upon (i) any breach by the Placement Agent of any
obligation, representation, warranty or covenant under this Agreement or (ii)
any untrue statement or alleged untrue statement of a material fact contained in
the Disclosure Document, or any amendment or supplement thereto, or the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that any such loss, liability, claim,
damage or expense arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the Fund,
the General Partner or CGM by the Placement Agent or on the Placement Agent’s
behalf through the Placement Agent expressly for use therein; provided, however,
that the Placement Agent will not be liable in any such case to the extent, but
only to the extent, that any such loss, liability, claim, damage or expense
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished by the Fund, the General Partner
or CGM or any other person who may otherwise be entitled to indemnity hereunder
from or against any liability to which the Fund, the General Partner or CGM
would be subject by reason of their own willful misfeasance, bad faith,
negligence or reckless disregard of their duties hereunder.  This indemnity will
be in addition to any liability which the Placement Agent may otherwise have
incurred under this Agreement.

 
 
10
 

--------------------------------------------------------------------------------

 
 
(c)  
Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the party against whom indemnification is to be sought in
writing of the commencement thereof (but the failure so to notify an
indemnifying party shall not relieve it from any other liability which it may
have under this Section 11 (except to the extent that it has been prejudiced in
any material respect by such failure) or from any liability which it may have
otherwise).  In case any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent it
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party; provided,
however, that if, in the judgment of such indemnified party, a conflict of
interest exists where it is advisable for such indemnified party to be
represented by separate counsel, the indemnified party shall have the right to
employ separate counsel in any such action, in which event the fees and expenses
of such separate counsel shall be borne by the indemnifying party or
parties.  After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and the approval by the
indemnified party of counsel, the indemnifying party shall not be liable to such
indemnified party under such subsections for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation unless (i) the indemnified party shall have employed separate
counsel in accordance with the provision to the next preceding sentence (it
being understood, however, that the indemnifying party or parties shall not be
liable for the expenses of more than one such separate counsel representing the
indemnified parties under subsection (a) of this Section 11 who are parties to
such action), (ii) the indemnifying party or parties shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action or (iii) the
indemnifying party or parties have authorized the employment of counsel for the
indemnified party at the expense of the indemnifying party or parties; and
except that, if clause (i) or (iii) is applicable, such liability shall be only
in respect of the counsel referred to in such clause (i) or (iii).  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 
 
11
 

--------------------------------------------------------------------------------

 
 
12.  
Representations and Indemnities to Survive Delivery.

 
The agreements, representations, warranties, indemnities, fees and other
statements of the parties and their officers set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Placement Agent, the Fund, the General Partner, CGM, directors, partners or
officers of any of the foregoing or any person controlling any of the foregoing,
and (iii) acceptance of any payment for Units hereunder.  The provisions of this
Section 12 shall survive the termination or cancellation of this Agreement.
 
13.  
Effective Date and Term of Agreement.

 
This Agreement shall become effective for all purposes as of the date hereof and
shall remain in effect until June 30, 2011.  Thereafter, this Agreement shall
continue in effect from year to year, provided that each such continuance is
approved by the General Partner, until terminated in accordance with the
termination provisions hereof.
 
14.  
Termination.

 
This Agreement may be terminated as follows:
 
(a)  
Any party may terminate this Agreement without cause by written notice to the
other parties on not less than sixty (60) days notice, or, if there has been a
material breach of any condition, warranty, representation or other term of this
Agreement by the other party, by written notice to such party at any time.

 
(b)  
By written notice to the Fund or the General Partner, the Placement Agent may
terminate this Agreement at any time if (i) there has been, since the respective
dates as of which information is given in the Disclosure Document, any material
adverse change in the condition, financial or otherwise, of the Fund or the
General Partner, which in the Placement Agent’s opinion, will make it
inadvisable to proceed with the delivery of Units; (ii) there has occurred any
outbreak of hostilities or other domestic or international calamity or crisis
the effect of which on the financial markets is so substantial and adverse as to
make it, in the Placement Agent’s judgment, impracticable to market Units or
enforce contracts for the sale of Units; (iii) any order suspending the sale of
Units shall have been issued by any jurisdiction in which a sale or sales of
Units shall have been made, or proceedings for that purpose shall have been
initiated or, to the Placement Agent’s best knowledge and belief, shall be
contemplated; and (iv) CGM no longer acts as the Fund’s commodity broker.

 
(c)  
Upon termination of this Agreement, the Placement Agent shall continue to
provide services to Placement Agent Customers including facilitating redemption
requests and shall be entitled to receive compensation as described in Section
10 for as long as any Placement Agent Customer remains invested in the Fund and
Placement Agent continues to provide services pursuant to the terms of this
Agreement.

 
15.  
Confidentiality.

 
(a)  
Without limiting the foregoing, the Fund, the General Partner and their
respective employees, agents, officers and directors (collectively, the
“Recipients”) shall keep and retain in the strictest confidence, and not use for
the benefit of itself, themselves or others, information pertaining to the
identity of, and other non-public personal information with respect to, the
Placement Agent Customers which have subscribed for Units.  Without limiting the
generality of the preceding undertaking, a Recipient shall not directly solicit
any person it knows to be a Placement Agent Customer as a result of the
Placement Agent’s actions hereunder, with respect to either the purchase of an
interest in any investment vehicle or entity sponsored or offered by a
Recipient.  Participation by a Recipient in a meeting with a Placement Agent
Customer at the request of an employee of the Placement Agent or an affiliate
shall not be deemed a violation of the foregoing undertaking.

 
 
12
 

--------------------------------------------------------------------------------

 
 
 
(b)
Notwithstanding anything to the contrary in subsection (a) of this Section 15,
the Placement Agent agrees that the Fund, the General Partner and/or CGM may
disclose the name (or other identifying or descriptive information contained in
Fund subscription documentation, any collateral documentation thereto or
otherwise) regarding any current or former Placement Agent Customer to any
regulator having jurisdiction over the disclosing party, at all times solely to
the extent reasonably necessary to respond to a request for information from (or
filing requirement imposed by) such regulator.  The Placement Agent further
agrees to cooperate promptly with the Fund, the General Partner  and/or CGM in
connection with any such regulatory request or requirement, and the Fund, the
General Partner and CGM further agree to use any information obtained regarding
a Placement Agent Customer as a result of such cooperation solely in connection
with such regulatory request or requirement.  The General Partner agrees that it
will promptly notify the Placement Agent of any request of information from a
regulator relating to the Placement Agent or a Placement Agent Customer in its
capacity as a Limited Partner of the Fund.

 
 
(c)
The Placement Agent and CGM acknowledge that they and/or their respective
affiliates are business competitors and that Placement Agent Customers also may
be existing or prospective customers of CGM or its affiliates.  The parties to
this Agreement agree that nothing herein shall be construed to limit customary
customer acquisition and servicing activities using information which prior to
the effective date of this Agreement was already in possession of the party
using such information or which is, or with reasonable and customary commercial
efforts could be, obtained through means other than performance of a party’s
respective obligations under this Agreement.

 
 
(d)
Each party shall keep confidential any non-public information in respect of any
confidential information relating to the business of each other party.  Nothing
in this Section 15 shall prohibit any party from disclosing information (i) that
is otherwise publicly available (other than information made publicly available
by such party in violation of this Section 15); (ii) that is in the possession
of the party prior to its disclosure by another party to this Agreement; (iii)
that is obtained by a party from a third party source which is not prohibited
from disclosing the information; or (iv) that is required to be disclosed by
applicable law, judicial process, or regulation (“Law”); provided, that before
any disclosure of information otherwise subject to this Section 15 on the
grounds that disclosure is required by Law, the party subject to the disclosure
requirement shall inform and give the other party or parties, as applicable, to
the greatest extent reasonably practicable, an opportunity to contest whether
such information has in fact otherwise been made publicly available or is
required by Law to be disclosed; provided that, notwithstanding anything to the
contrary in this Agreement, a party may disclose confidential information in its
possession without prior notice to any other party to a governmental regulatory
agency or other regulatory authority (including a self-regulatory organization)
having jurisdiction over such party and/or its representatives in connection
with its review of bank, broker-dealer, securities, or commodities compliance
and in connection with any examinations, investigations, or inquiries of such
aforementioned agencies and organizations.

 
 
13
 

--------------------------------------------------------------------------------

 
 
16.  
Services Not Exclusive.

 
The services to be rendered by the Placement Agent hereunder shall be provided
on a non-exclusive basis.  The Placement Agent shall be free throughout the term
of this Agreement and after the termination hereof to provide the same or
different marketing services to other funds on the same or on different terms
and conditions.  Nothing herein shall restrict the Placement Agent or its
affiliates from creating or marketing any other product or investment vehicle.
 
17.  
Notices.

 
All communications under this Agreement shall be given in writing, sent by
facsimile, followed by registered mail to the address set forth below or to such
other address as such party shall have specified in writing to the other party
hereto, and shall be deemed to have been delivered effective at the earlier of
its receipt or within two (2) days after dispatch.


If to the Placement Agent:


Robert W. Baird & Co. Incorporated
777 E. Wisconsin Avenue
Milwaukee, WI 53202
Attention:  Dayna M. Kleinman
Phone:        (312) 578-4449
Fax:              (312) 609-5435


        If to the Fund or the General Partner:


Warrington Fund L.P.
Ceres Managed Futures LLC
522 Fifth Avenue
14th Floor
New York, New York 10036
Attention:  Jennifer Magro
Phone:        (212) 296-1302
Fax:              (212) 296-6868


If to CGM:


Citigroup Global Markets Inc.
390 Greenwich Street, 3rd Floor
New York, New York 10013
Attention:  Shelley Ullman
Phone:        (212) 723-7065
Fax:              (212) 723-8968


With a copy to:


Citigroup Legal
388 Greenwich Street, 17th Floor
New York, NY 10013
 
 
14
 

--------------------------------------------------------------------------------

 

 
18.  
Miscellaneous.

 
(a)  
This Agreement may be executed in counterparts, each of which when so executed
and delivered shall constitute one and the same instrument.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and no other person shall have any right or
obligation hereunder.

(b)  
This Agreement supersedes all prior agreements and understandings relating to
the subject matter hereof, and neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.  The headings in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.



19.  
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  The parties to this Agreement hereby waive any right to
a jury trial and consent to the exclusive jurisdiction of the courts of the
State of New York and the federal courts of the United States, in each case
sitting in New York County, New York, in any proceeding relating to this
Agreement.


20.  
Limitation of Liability.

 
The parties to this Agreement agree that the obligations of the Fund under this
Agreement shall not be binding upon any Limited Partner of the Fund or any
officers, employees or agents of the Fund, whether past, present or future,
individually, but are binding only upon the assets and property of the Fund.
 


 
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS.]
 


 

15 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding with the Placement
Agent, please indicate the Placement Agent’s acceptance in the space provided
below.


Very truly yours,
 
WARRINGTON FUND L.P.
 
By: Ceres Managed Futures LLC
                                                                                                      
(General Partner)
 
By:            /s/ Walter Davis            
Name:       Walter Davis
Title:          President


 
CERES MANAGED FUTURES LLC
 
By:            /s/ Walter Davis                                              
Name:       Walter Davis
Title:         President




CITIGROUP GLOBAL MARKETS INC.




By:            /s/ Michael R. Schaefer                                  
Name:       Michael R. Schaefer
Title:         Managing Director


 
ROBERT W. BAIRD & CO. INCORPORATED
 
By:            /s/ Laura Thurow                                          
Name:       Laura Thurow
 
Title:
Director of Advisory Services and
Mutual Funds

 


 

16 
 
 
 
